DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.  
In response to Final Communications received 6/30/2020, Applicant, on 10/5/2020, amended Claims 1, 9, and 17.  Claims 1, 3-9, 11-17, and 19-20 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the Claims are eligible as the amended claims do not recite an abstract idea, stating that the feature of “assigning a weight value to the one or more key terms based on the number of instances that the identified one or more key terms are used in the voice communication during the time period compared to the fleet average” cannot be performed in the mind and is not a Mental process. Examiner disagrees as this is a mere allegation of eligibility and Applicant has not stated why this is not a Mental Process other than it cannot be performed in the mind. A person, if given the fleet average, say the number 10, can easily assign a score/weight to hearing the word “stop” a certain number of times while listening during their shift, say for 45 minutes over the course of an hour. There are linguists in the military who listen to hours upon hours of tape which are collected over certain time periods for certain words, and giving hearing a certain word a number of times a weight, such as 5 is not outside the realm of human being performing 

    PNG
    media_image1.png
    135
    970
    media_image1.png
    Greyscale

This is collection, analysis, and display of information, Applying It on a generic computer and systems as per the rejection below, which shows that this is a highly generic collection of voice communication. This is not a practical application as this is Applying It on a generic computer system, utilization of generic computer components to perform the abstract limitations of the Claims.
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection has been removed for the reasons found in the “Allowable Subject Matter” section below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of monitoring voice communication between a first device and a second device, wherein the first device is associated with a driver of a fleet and a second device is associated with a fleet operator of the fleet (Collecting Information; a Mental Process and Organizing and Tracking Information, which is a Certain Method of Organizing Human Activity); identifying one or 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above.  The processor, network device, first device which is remote to the network device, database, and second device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving (Collecting) and transmitting (Triggering) steps are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification in paragraph [0030] states: 
“[0030]   The system 200 also includes a data center 212, which may be part of or in  communication with NMC     112.  The data center 212 illustrates one possible  implementation 
	
	Which shows that this is a generic computer system utilizing a generic computer, generic phone, and generic processors as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving (Collecting) and triggering (Transmitting) steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the collecting or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
	Further, the voice communications are monitored as in Applicant’s specification which states:

	
	Which shows that the voice communications are done via any voice recognition component or any other mechanism to do this, and thus nothing practical or significantly more as this is Applying it, as per Applicant’s specification. For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claims 9 and 17 also contains the identified abstract ideas, with the additional elements of an apparatus, processor, memory, network device, and computer-readable medium, which are generic computer components/software, and thus not significantly more for the same reasons and rationale as above.
	Claims 3-8, 11-16, and 19-20 contain the identified abstract ideas, further narrowing them by limitations such as increasing and decreasing scores, with no additional elements to be considered under Alice part 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
The reasons as to why the Claims would be allowable over the prior art are:
The closest prior art of record are Dimitriadis (U.S. Publication No. 2015/2035655), Moore-Ede (U.S. Publication No. 2012/0078063), and Fox (U.S. Publication No. 2015/0181038).  While Dimitriadis, a real-time emotion tracking system, teaches monitoring, by a processor at a network device, voice communication between a first device and a second device, the first device being associated with a driver of a fleet and a second device is associated with a fleet operator of the fleet, identifying one or more key terms detected during the voice communication by correlating the voice communication against one or more key terms in a database, determining a number of instances that the one or more key terms are used in the communication during a time period, calculating a driver score value based in part on the determining, triggering an alert to the fleet operator of a remedial measure for a driver based on the driver score value, a supervisor assessing performance of agents and providing feedback as well as weighting the scores of emotional states as in [0062] used for a priority, and having a number or frequency of key terms greater than or below a predetermined threshold, it does not explicitly state that this is done remotely, nor does it teach the threshold being an average. Moore-Ede, a system and method for assessing equipment operator fatigue, teaches the first device is remote to the network device where remote communications including satellite communications, telecommunications, cell phone networks etc., a score, which is used to predict fatigue and a remedial action where the corrective intervention plan is initiated to reduce future fatigue risk, and that feedback is provided to managers, thus the managers are alerted of fatigue of drivers, and suggests an average for a fatigue time and averaging risk, but it does not explicitly state this average is used in voice communications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150112546 A1
Ochsendorf; Ricky L. et al.
DRIVER SCORECARD SYSTEM AND METHOD
US 20140218187 A1
Chun; Anthony L. et al.
ASSESSMENT AND MANAGEMENT OF EMOTIONAL STATE OF A VEHICLE OPERATOR
US 20180075747 A1
PAHWA; Riju
SYSTEMS, APPARATUS, AND METHODS FOR IMPROVING SAFETY RELATED TO MOVABLE/ MOVING OBJECTS
US 20180061237 A1
Erickson; Thomas D. et al.
Modifying Behavior of Autonomous Vehicle Based on Advanced Predicted Behavior Analysis of Nearby Drivers
US 20140162224 A1
Wallace; Matthew et al.
SIMULATOR FOR SKILL-ORIENTED TRAINING
US 20060200008 A1
Moore-Ede; Martin
Systems and methods for assessing equipment operator fatigue and using fatigue-risk-informed safety-performance-based systems and methods to replace or supplement prescriptive work-rest regulations
US 20130219039 A1
Ricci; Christopher P.
NETWORK SELECTOR IN A VEHICLE INFOTAINMENT SYSTEM
US 20160196745 A1
Ricci; Christopher P.
ON BOARD VEHICLE PRESENCE REPORTING MODULE

Ricci; Christopher P.
AUTOMATIC VEHICLE DIAGNOSTIC DETECTION AND COMMUNICATION
US 20160086393 A1
Collins; Dean M. et al.
CUSTOMIZED VEHICLE MONITORING PRIVACY SYSTEM
US 20160086391 A1
Ricci; Christopher P.
FLEETWIDE VEHICLE TELEMATICS SYSTEMS AND METHODS
US 20150079923 A1
McNeil; Joe
COMMUNICATIONS DEVICE BASED ANALYTICS FOR A TRAVELER
US 20150057836 A1
Plante; James et al.
VEHICLE OPERATOR PERFORMANCE HISTORY RECORDING, SCORING AND REPORTING SYSTEMS
US 20140370816 A1
Bobrow; Frederick S.
PROXIMITY-RELATED DEVICE DETERMINATIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Individual Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/1/2021